UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1191



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

           versus


J. C. HOWELL,

                                              Defendant - Appellee.



                             No. 06-1192



In Re:   ARTHUR O. ARMSTRONG,



                                                         Appellant.


                             No. 06-1193



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

           versus


C. GOULD, State Trooper,

                                              Defendant - Appellee.
                           No. 06-1194



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus

BRYAN HAGGANS; DEBBIE HAGGANS; ANDREW R. BOYD,

                                            Defendants - Appellees.


                           No. 06-1195



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus

THOMASINE E. MOORE; NINA A. KNIGHT; MARJORIE
A. EVANS,

                                            Defendants - Appellees.


                           No. 06-1196



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus

CITY   OF   KNIGHTDALE; KNIGHTDALE       POLICE
DEPARTMENT; DIRECTOR CAPT. PERSON;       A. T.
JOHNSTON,

                                            Defendants - Appellees.

                              - 2 -
                            No. 06-1197



ARTHUR O. ARMSTRONG,

                                           Plaintiff - Appellant,

           versus


CITY OF NASHVILLE-ROCKY MOUNT; CITY POLICE
DEPARTMENT; JOHN MANLEY; OFFICER STEVE HILL;
OFFICER JOHN DOE, I; OFFICER JOHN DOE, II,

                                          Defendants - Appellees.


                            No. 06-1198



ARTHUR O. ARMSTRONG,

                                           Plaintiff - Appellant,

           versus


MICHAEL F. EASLEY, Chief Executive Stat; MR.
WARNER, District Attorney; HOWARD S. BONEY;
RACHEL  JOYNER;   TROOPER  NICHOLS;  QUENTIN
SUMNER,

                                          Defendants - Appellees.


                            No. 06-1270



In Re:   ARTHUR O. ARMSTRONG,

                                                       Appellant.



                                - 3 -
                             No. 06-1271



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus


TROOPER J. CLAYTON,

                                              Defendant - Appellee.




                             No. 06-1272



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus


CLERK OF WILSON COUNTY SUPERIOR COURT, Civil;
W. RUSSELL DUKE, JR., Judge; MILTON F. FITCH,
JR., Judge,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    W. Earl Britt, Senior
District Judge.    (5:03-cv-00941-BR; 5:03-mc-00020-BR; 5:04-cv-
00011-BR; 5:05-cv-00086-BR; 5:05-cv-00089-BR; 5:05-cv-00565-BR;
5:05-cv-00778-BR; 5:05-cv-00779-BR; 5:03-mc-00007-BR; 5:04-cv-
00316-BR; 5-05-cv-00136-BR)


Submitted:   April 5, 2006                 Decided:   April 20, 2006

                                - 4 -
Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Harold Franklin Askins,
Assistant Attorney General, Stacey Treva Carter, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 5 -
PER CURIAM:

           Arthur   O.   Armstrong    appeals   a   district   court   order

dismissing    several    pending     motions,   ordering   sanctions     and

enjoining Armstrong from moving to reopen cases or reopen cases

against prior defendants or seeking leave to proceed in forma

pauperis, among other actions Armstrong is prevented from doing.

Armstrong is a frequent litigant who abuses the judicial system

through his totally frivolous and barely comprehensible filings.

We have sanctioned him on three occasions.          We share the district

court’s frustration with Armstrong and find no abuse of discretion

on the district court’s part.          Accordingly, we affirm for the

reasons cited by the district court.            See In re Armstrong, No.

5:03-mc-00020 (E.D.N.C. filed Jan. 18, 2006; entered Jan. 19,

2006).   We also deny all of Armstrong’s pending motions requesting

general relief.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 6 -